              Case 2:19-cv-01008-JAD-NJK Document 22 Filed 07/23/21 Page 1 of 1




 1                                 UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3 Charles D. Baker, III                                        Case No.: 2:19-cv-01008-JAD-NJK

 4             Plaintiff

 5 v.                                                                   Order Closing Case

 6 USAA Federal Savings Bank

 7             Defendant

 8            The local rules of this court provide that “[a]ll civil actions that have been pending . . . for

 9 more than 270 days without any proceeding of record having been taken may, after notice, be

10 dismissed for want of prosecution by the court sua sponte . . . .” 1 The court filed an order on

11 October 7, 2020, advising plaintiff that no activity had occurred for more than 270 days and the

12 case would be dismissed under L.R. 41-1 unless action was taken by November 6, 2020. 2 The

13 court’s deadline has long since expired and more than 270 days have passed without any

14 proceeding of record having been taken in this case.

15            IT IS THEREFORE ORDERED that Charles D. Baker, III’s claims against USAA

16 Federal Savings Bank are DISMISSED. The Clerk of Court is directed to CLOSE THIS CASE.

17                                                                  _______________________________
                                                                    U.S. District Judge Jennifer A. Dorsey
18                                                                                           July 23, 2021

19

20

21

22

23   1
         L.R. 41-1.
     2
         ECF No. 21.
